UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SD Specialized Disclosure Report ELBIT SYSTEMS LTD. (Exact name of registrant as specified in its charter) Israel 000-28998 N/A (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification Number) Advanced Technology Center, P.O. Box 539, Haifa (Address of principal executive offices) (Zip Code) David Block Temin c/o Elbit Systems Ltd. Advanced Technology Center, P.O. Box 539, Haifa 31053, Israel 972-4-831-6626 (Name and telephone number, including area code, of the person to contact in connection with this report.) Check the appropriate box to indicate the rule pursuant to which this form is being filed, and provide the period to which the information in this form applies: x Rule 13p-1 under the Securities Exchange Act (17 CFR 240.13p-1) for the reporting period from January1 to December31, 2013. Section1 – Conflict Minerals Disclosure Item 1.01 Conflict Minerals Disclosure and Report Item1.02 Exhibits A copy of Elbit Systems Ltd.’s Conflict Minerals Report is filed as Exhibit 1.01 hereto and is publicly available at www.elbitsystems.com. Section2 – Exhibits Item2.01 Exhibits The following exhibit is filed as part of this report: Exhibit 1.01 – Conflict Minerals Report as required by Items 1.01 and 1.02 of this Form. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the duly authorized undersigned. ELBIT SYSTEMS LTD. By:/s/
